UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-2295


In re: JEFFREY BRIAN COHEN,

                    Petitioner.



   On Petition for Writ of Mandamus. (1:14-cr-00310-GLR-1; 1:18-cv-02661-GLR)


Submitted: December 17, 2019                                Decided: December 19, 2019


Before KING, FLOYD, and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jeffrey Brian Cohen, Petitioner Pro Se. Harry Mason Gruber, OFFICE OF THE UNITED
STATES ATTORNEY, Baltimore, Maryland, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jeffrey Brian Cohen petitions for a writ of mandamus, alleging that the district court

has unduly delayed in ruling on several motions filed in his pending 28 U.S.C. § 2255

(2012) proceeding—specifically, his motion for summary judgment and motions for

judicial notice and a hearing pursuant to Fed. R. Evid. 201. He seeks an order from this

court directing the district court to act. We find the present record does not reveal undue

delay in the district court. Accordingly, we deny the mandamus petition. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                       PETITION DENIED




                                             2